Citation Nr: 1039751	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-20 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for right patellofemoral pain syndrome.  

2.  Entitlement to a disability rating in excess of 10 percent 
for left patellofemoral pain syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from July 1999 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the above-
referenced RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that his service-connected right and left 
knee disabilities are more disabling than reflected in the 
current 10 percent evaluations.  

Initially, in a February 2006 statement in support of claim, the 
Veteran indicated that he had constant pain, buckling, and 
locking in both knees and that he also had swelling in these 
joints which made it difficult to for him to walk.  He noted that 
medication was not helping his chronic pain.  In addition, he 
reported that he had torn knee cartilage and was scheduled to 
undergo arthroscopic surgery in August 2006.  

Also included in the claims folder are reports of the arthroscopy 
surgery that the Veteran underwent on his right knee in August 
2006 and of a post-operative outpatient treatment evaluation that 
he underwent in the following month.  Additionally, in May 2007, 
he underwent a VA examination of his knees.  That evaluation 
showed some limitation of motion of his knees as well as pain on 
the ranges of motion (which resulted in his being able to 
complete a 50% squat only once) but was otherwise normal.  

In the substantive appeal which was received at the RO 
approximately one-and-a-half months later in June 2007, the 
Veteran asserted that the 10 percent ratings assigned to each of 
his knee disabilities does not adequately reflect the impairment 
associated with each of these disorders.  Specifically, the 
Veteran described a permanent limp and an inability to stand for 
prolonged periods of time.  In addition, he explained that, 
because he completed his stretching exercises on his own and 
without the assistance of a physical therapist, he believes that 
he did "more damage" because he cannot straighten his right 
knee.  He also described an apparently more consistent use of 
knee braces.  [At the May 2007 VA examination, he told the 
examiner that he tried not to use the knee braces too much.]  

Because there may have been significant changes in the Veteran's 
service-connected knee disabilities, the Board believes a current 
medical examination is in order, particularly, given the passage 
of time since the last VA examination.  See e.g. Allday v. Brown, 
7 Vet. App. 517, 526 (1995) [where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
duty to assist requires contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment since previous 
examination].  See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the veteran with a thorough and 
contemporaneous medical examination) & VAOPGCPREC 11-95 (April 7, 
1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 
(1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) [indicating 
that, when a claimant asserts that the severity of a disability 
has increased since the most recent rating examination, an 
additional examination is appropriate].  

Accordingly, on remand, the Veteran should be scheduled for an 
examination that includes a review of the Veteran's claims file 
and past clinical history, with particular attention to the 
severity of present symptomatology, as well as any significant 
pertinent interval medical history since his examination in 2007.  
The examiner should also render findings as to the extent of 
functional loss due to pain and/or weakness, to include with 
repeated use and during flare-ups.  See 38 U.S.C.A. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to recent treatment or 
evaluation of his left and right knee 
disabilities, and to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  All 
pertinent records should be obtained and 
associated with the claims folder.  The 
Board is particularly interested in records 
of left and right knee treatment or 
evaluation that the Veteran has undergone 
since September 2006.  

Document the attempts to obtain such 
records.  If the AMC/RO is unable to obtain 
any pertinent evidence identified by the 
Veteran, so inform him and request that he 
obtain and submit it.  If any records are 
unavailable, do not exist, or further 
attempts to obtain them would be futile, 
document this fact in the claims file.  See 
38 U.S.C.A. § 5103A(b).  

2.  Then, the AMC/RO should arrange an 
appropriate VA examination to determine the 
current degree of severity of the Veteran's 
right and left knee patellofemoral pain 
syndrome.  The claims folder must be made 
available to the examiner(s) for review of 
the case, and the examination report(s) 
should include discussion of the Veteran's 
documented medical history and assertions.  
A notation to the effect that this record 
review took place should be included in the 
report.  

The examiner should elicit from the Veteran 
a detailed history of relevant symptoms.  
All indicated tests and studies, including 
X-rays, should be performed, and the 
examiner should review the results of any 
testing prior to completing the report.  

a) For each knee, the examiner should 
indicate whether the Veteran demonstrates 
malunion of the tibia and fibula, and if 
so, whether any accompanying knee or 
ankle disability is best described as 
slight, moderate, or marked.  The 
examiner should also indicate whether the 
Veteran has nonunion of the tibia and 
fibula with loss of motion, requiring a 
brace.  

b) For each knee, the examiner should 
indicate whether the Veteran has either 
instability or recurrent subluxation, and 
if so, indicate whether such symptoms are 
best described as slight, moderate, or 
severe.  The examiner should also 
indicate whether the Veteran has frequent 
episodes of locking, pain, or effusion in 
the joint.  

c) For each knee, the examiner should 
conduct range of motion testing 
(expressed in degrees, with standard 
ranges provided for comparison purposes) 
and should note the presence (including 
degree) or absence of any ankylosis.  The 
examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with each knee.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  

d)  For each knee, the examiner should 
indicate whether, and to what extent, the 
Veteran likely experiences functional 
loss due to pain, and/or any of the other 
symptoms noted above, during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  

e)  The examiner should also address the 
impact of the Veteran's service-connected 
right and left knee disabilities on his 
ability to work.  

A complete rationale for all opinions 
expressed must be provided.  

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
each issue.  If any of the benefits sought 
on appeal remain denied, furnish the 
Veteran and his representative an 
appropriate supplemental statement of the 
case containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal, including VCAA 
and any other legal precedent.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


